      Case 5:19-cv-00591-JKP-ESC Document 36 Filed 04/24/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MIDLAND NATIONAL LIFE                           §
INSURANCE COMPANY, IRIS V.                      §
SANTANA-AYALA,                                  §                SA-19-CV-00591-JKP
                                                §
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
HERIBERTO RODRIGUEZ, JUAN                       §
CARLOS VEGA-DIAZ,                               §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court in the above-styled cause of action is Defendant Heriberto Rodriguez’s

Memorandum in Support of Motion for Leave to File First Amended Original Answer and

Counter-Claim for Declaratory Judgment [#35]. Defendant’s motion asks the Court for leave to

file an amended answer and counterclaim for declaratory judgment. The deadline for Defendant

to file a motion to amend pleadings was April 16, 2020. Defendant timely filed his motion for

leave on April 15, 2020. Any response in opposition to the motion was due on April 22, 2020

pursuant to this Court’s Local Rules. See W.D. Tex. Loc. R. CV-7(e). To date, no party has

filed a response to the motion. Pursuant to Local Rule CV-7(e), if there is no response filed

within the time period prescribed by the rules, the court may grant the motion as unopposed.

       IT IS THEREFORE ORDERED that Defendant Heriberto Rodriguez’s Memorandum

in Support of Motion for Leave to File First Amended Original Answer and Counter-Claim for

Declaratory Judgment [#35] is GRANTED.




                                               1
Case 5:19-cv-00591-JKP-ESC Document 36 Filed 04/24/20 Page 2 of 2




IT IS SO ORDERED.

SIGNED this 24th day of April, 2020.




                            ELIZABETH S. ("BETSY") CHESTNEY
                            UNITED STATES MAGISTRATE JUDGE




                                       2
